QUAKER® INVESTMENT TRUSTSupplement dated February 4, 2009 To the Prospectus Dated October 28, 2008 for the QUAKER MID-CAP VALUE FUND QUAKER SMALL-CAP GROWTH TACTICAL ALLOCATION FUND The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus.Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Statement of Additional Information. Effective January 1, 2009, the following information replaces similar text found in the Traditional Funds Prospectus, in the section entitled “Sub-Advisers and Portfolio Managers” on page 20 under the sub-heading “Quaker Mid-Cap Value Fund.” The following individuals are primarily responsible for the day-to-day management of the Fund: Joseph G.
